DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments
With respect to the rejection of claim 1 under 35 USC 103, Applicant's arguments filed 08/29/2022 have been fully considered but are moot in view of new ground of rejection set forth herein as necessitated by Applicant’s amendments.
With respect to the rejection of claim 17 under 35 USC 102, Applicant's arguments filed 08/29/2022 have been fully considered but are moot in view of new ground of rejection set forth herein as necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 8-9, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 10,117,309 B1).
	Regarding claim 1, Fu teaches a luminaire system, comprising: 
	a native luminaire having a luminaire body (Fig. 18, 502, col. 11, line 2, a light fixture 502) and a light mount (Fig. 21, the socket that holds 102, Fig. 31, 110, col. 19, line 39, socket 110) configured to support a lighting element (Fig. 21, light bulb 102, Fig. 31, 102, col. 17, line 45, light bulb 102), the luminaire body configured to be mounted on a structure (col. 11, lines 25-28, the light fixture 502/the housing 506 on a wall, col. 15, line 30, a wall or ceiling mount); 
	a module base (Fig. 18, col. 11, line 26, the housing 506) configured to be mounted on the structure (col. 11, lines 25-28, the light fixture 502/the housing 506 on a wall) independently of the luminaire body (Fig. 18, 502, 506, Fig. 33, 716a-716b, col. 17, lines 46-53, light fixture mounts 716a and 716b may be openings to attach the base 506 to a wall. Mounting 506 to the wall is possible regardless of 502) and comprising a module receiver (Fig. 18, col. 11, lines 25-26, the modular universal base 560 is connected to the housing 506, receiving portion of the housing 506 is implicit) and a power line (Fig. 18, the portions of 506 that are connected to 582, implicit), the module receiver including a body interface (Fig. 18, interface portion between 506 and 560, col. 11, lines 25-26, 560 may be connected or disconnected to the housing 506), the power line configured to connect to a power input source and communicate electricity from the power input source to the body interface (Fig. 18, the receiving portion of 506 that receives the plug 582); 
	a module comprising a module body (Fig. 18, 560, the modular universal base 560) having a module coupler, the module coupler configured to be selectively physically coupled with the module receiver so that the module body is physically coupled with the module base (col. 11, lines 25-26, 560 may be connected or disconnected to the housing 506); 
	the module body enclosing a module electrical structure comprising a module interface (Fig. 20, 614 connection port), a module processor unit (602 processor) and a peripheral functional structure (Fig. 20, 606, 608, 610); and 
	the luminaire body (Fig. 18, 502, col. 11, line 2, a light fixture 502) enclosing a native electrical structure configured to receive electricity from one or more of the power input source and the module (Fig. 18, Fig. 21, Fig. 31, light bulb 102); 
	wherein when the module coupler is physically coupled with the module receiver (col. 11, lines 25-26, 560 may be connected or disconnected to the housing 506), the body interface is electrically coupled with the module interface so that electricity from the power input source is communicated from the body interface to the module interface and to the module processor unit (col. 12, line 64- col. 13, line 5).
	Regarding claim 2, all the limitations of claim 1 are taught by Fu.
	Fu further teaches the luminaire system, wherein a power output line extends from the body interface to the native electrical structure (col. 12, lines 64-66, The power adapter 612 may receive electrical power from the light bulb 102 and/or from a wall base 110 of the light fixture box 502).
Regarding claim 3, all the limitations of claim 2 are taught by Fu.
	Fu further teaches the luminaire system, wherein when the module body is physically coupled to the module base (col. 11, lines 25-28), the module processor unit controls delivery of power from the power input source to the lighting element (col. 11, lines 34-37).
Regarding claim 4, all the limitations of claim 3 are taught by Fu.
	Fu further teaches the luminaire system, wherein an input portion of the body interface communicates an input electricity from the power line to the module and an output portion of the body interface communicates an output electricity from the module to the power output line, and wherein the module comprises a power conditioning structure configured to be controlled by the module processor unit (col. 11, lines 34-40, the processor submodule controls the light bulb, a switched power source to the light fixture).
Regarding claim 5, all the limitations of claim 4 are taught by Fu.
	Fu further teaches the luminaire system, wherein the power conditioning structure is one of an on/off switch (col. 11, lines 34-40, the processor submodule controls the light bulb, a switched power source to the light fixture) and a dimmer (col. 7, line 37, dimmer control circuitry).
Regarding claim 6, all the limitations of claim 1 are taught by Fu.
	Fu further teaches the luminaire system, wherein the luminaire body (Fig. 25, Fig. 31, 502) is configured to be mounted on the structure (Fig. 25, wall) at a location spaced from the module base (Fig. 31, module base 502. 502 and 506 are spaced apart from each other via 508).
Regarding claim 8, all the limitations of claim 1 are taught by Fu.
	Fu further teaches the luminaire system, wherein the peripheral functional structure comprises a wireless communication structure configured to enable wireless communication of data between the module processor unit and a remote computing device (Fig. 20, 610 WI-FI antenna, col. 12, lines 29-31).
Regarding claim 9, all the limitations of claim 6 are taught by Fu.
	Fu further teaches the luminaire system, wherein the peripheral functional structure comprises one or more of a sensor, camera, microphone, and speaker in communication with the module processor unit (Fig. 20, 616), and wherein data from the peripheral functional structure is processed locally or shared with the remote computing device (col. 13, lines 43-44).
Regarding claim 13, all the limitations of claim 1 are taught by Fu.
	Fu further teaches the luminaire system, comprising a plurality of modules, each module comprising a module body configured to be selectively coupled with the module receiver so that each module body can be selectively physically coupled with the module base so that the body interface is electrically coupled with the module interface (col. 11, lines 24-40, different modular bases 560, e.g. 560 with lens sub-module included or separated).
Regarding claim 14, all the limitations of claim 13 are taught by Fu.
	Fu further teaches the luminaire system, wherein a first one of the plurality of modules comprises a battery and a power conditioner configured to convert battery power from DC to AC and selectively deliver AC power to the module interface, and wherein the native electrical structure is configured to communicate AC power from the body interface to the lighting element (col. 27, lines 12-15, lines 50-52).
Regarding claim 15, all the limitations of claim 1 are taught by Fu.
	Fu further teaches the luminaire system, wherein the module base comprises a main switch interposed between the power line and the body interface, and wherein a native position of the main switch is open between the power line and the body interface so that no electricity is communicated from the power line to the body interface when the main switch is in the native position (col. 11, lines 34-40, the processor submodule controls the light bulb, a switched power source to the light fixture).
Regarding claim 16, all the limitations of claim 15 are taught by Fu.
	Fu further teaches the luminaire system, wherein the main switch is configured so that when the module is coupled with the module receiver, the main switch is moved from the native position to a connected position in which the power line is electrically connected to the body interface (col. 11, lines 34-40, the processor submodule controls the light bulb, a switched power source to the light fixture).
Regarding claim 17, Fu teaches a method of modifying functionality of a native luminaire (Fig. 18, Fig. 32, the light) that is supported by a luminaire base (Fig. 18, Fig. 31, 502, col. 11, line 2, a light fixture 502) mounted to a permanent structure (col. 15, line 30, a wall or ceiling mount), comprising:
mounting the module base (Fig. 18, col. 11, line 26, the housing 506) to the permanent structure (col. 15, line 30, a wall or ceiling mount) independently of the luminaire base (506 is independent to 502 in mounting to the wall for example);
electrically connecting the module base to a power source (Fig. 33, 732a, 732b, 722) so that an input interface of the module base is electrically coupled to the power source;
 electrically connecting an output interface (Fig. 33, 714a) to a native electrical structure of the native luminaire (Fig. 18, Fig. 32, the light), the native luminaire having a luminaire body(Fig. 31, 730)  defining a light mount (Fig. 31, 110) configured to support a lighting element (Fig. 31, 102), the electrical structure configured to communicate electricity to the lighting mount (Fig. 31, the light bulb receives the electricity through the light mount 110);
coupling a first module (Fig. 18, 560, col. 11, lines 25-26, the modular universal base 560 is connected to the housing 506) to the module base, wherein coupling the first module to the module base comprising engaging the input interface of the module base with a module input interface of the first module so that electricity is communicated from the power source to the first module electrical structure (Fig. 18, Fig. 20, 560 receives power through the connectors 582 from 506), the first module electrical structure configured to provide power to a module processing unit (col. 12, line 64- col. 13, line 5, Fig. 20, processor 602) and a peripheral functional structure (Fig. 20, 606-616);
the peripheral functional structure obtaining peripheral data and communicating the peripheral data to the module processing unit (col. 13, lines 43-44);
the module processing unit analyzing the peripheral data and selecting a control routine based on the analysis (col. 13, line 61-col. 14, line 2); and 
the module processing unit controlling a power conditioning structure of the module to adjust an output power communicated to the module output interface in accordance with the selected control routine (col. 14, lines 20-40, light intensity is controlled).
Regarding claim 18, all the limitations of claim 17 are taught by Fu.
Fu further teaches the method, additionally comprising the module processing unit controlling the peripheral functional structure in accordance with the selected control routine (col. 14, lines 34-40, IR light source is controlled according to the adjusted light intensity).
Regarding claim 19, all the limitations of claim 17 are taught by Fu.
Fu further teaches the method, comprising providing a kit comprising the module base, a module power cable configured to deliver power to the module base, and a module power output cable configured to deliver power from the module base, electrically coupling the module power cable to the power source, and electrically coupling the module power output cable to the native electrical structure of the native luminaire (Fig. 18, power connectors 582 connect 560 to 506 and provide power to 502).
Regarding claim 20, all the limitations of claim 17 are taught by Fu.
Fu further teaches the method, wherein the electric power from the power source passes through the module base before flowing to the native electrical structure (Fig. 33, 732a-732c through 714, 508 to 502).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 10,117,309 B1) in view of Lu (US 9,335,750 B2).
Regarding claim 10, all the limitations of claim 1 are taught by Fu.
	Fu does not explicitly teach the luminaire system, wherein the native electrical structure comprises a luminaire processor configured to control delivery of power from the power input source to the lighting element.
	Lu teaches a luminaire system, wherein a native electrical structure comprises a luminaire processor configured to control delivery of power from the power input source to the lighting element (Fig. 9, microcontroller unit 0913 within a retrofit SGPC module comprising power switch 911).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the luminaire processor to the native electrical structure of Fu in order to integrate the exterior lighting of Fu into the security monitoring and control system of Fu so that the government/commercial infrastructures are efficiently protected and controlled (Lu, col. 3, lines 33-36).
Allowable Subject Matter
Claims 11, 12 and 21 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior arts fail to teach or reasonably suggest a luminaire system additionally comprising a communications wire extending from the module base to the luminaire body, and wherein when the module is coupled to the module base the module processor unit communicates data with the native processor unit via the communication line, in combination with the other limitations of the claim.
Regarding claim 12, claim 12 is objected to due to its dependency to claim 11 above.
Regarding claim 21, the prior arts fail to teach or reasonably suggest a method, wherein the module base has a default electrical path communicating the power source with the native electrical structure, and wherein coupling the first module to the module base comprises interrupting the default electrical path in the module base so that the native electrical structure receives power from only the module output interface, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844